     Case 2:19-cv-00513-KJM-CKD Document 35 Filed 04/24/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   JOSEPH AUGUST MARSALA,                            No. 2:19-cv-0513 KJM CKD P
12                      Plaintiff,
13          v.                                         ORDER
14   RALPH DIAZ, et al.,
15                      Defendants.
16

17          On April 20, 2020, plaintiff filed a document the court construes as a request for

18   reconsideration of the magistrate judge’s April 8, 2020 order denying plaintiff’s March 4, 2020

19   “motion to order defendants to stop intimidation and retaliations”. As provided by E.D. Local

20   Rule 303(f), a magistrate judge’s orders shall be upheld unless “clearly erroneous or contrary to

21   law.” Upon review of the file, the court finds the magistrate judge’s ruling is not clearly

22   erroneous or contrary to law. Plaintiff may, however, consider including the information

23   contained in his March 4 filing in the amended complaint he is being allowed to file, if that

24   information satisfies the standards for an amended complaint as reviewed in the magistrate

25   judge’s order issued on April 2, 2020. See ECF No. 31.

26          Therefore, IT IS HEREBY ORDERED plaintiff’s motion for reconsideration (ECF No.

27   33) is denied.

28   DATED: April 23, 2020.
